172 Mich. App. 492 (1988)
432 N.W.2d 351
PEOPLE
v.
JEFFERSON
Docket No. 104119.
Michigan Court of Appeals.
Decided October 18, 1988.
Patricia S. Slomski, for defendant on appeal.
Before: MacKENZIE, P.J., and WEAVER and McDONALD, JJ.
*493 PER CURIAM.
Pursuant to a plea agreement defendant pled guilty to first-degree criminal sexual conduct, MCL 750.520b(1)(f); MSA 28.788(2)(1)(f), and assault with intent to do great bodily harm less than murder, MCL 750.84; MSA 28.279. Defendant appeals as of right from his forty to seventy-five year prison sentence on the criminal sexual conduct conviction. We affirm.
On appeal defendant alleges he should be resentenced as his sentence shocks the conscience and because it violates the "term of years or life" intent of People v Oscar Moore, 164 Mich. App. 378; 417 NW2d 508 (1987). However, we note that in People v Harden, 166 Mich. App. 106; 420 NW2d 136 (1988), another panel of this Court strongly disagreed with the Moore opinion, and held that a crime punishable by imprisonment for "life or any term of years" is punishable, as the words state, by imprisonment for any term of years. We agree with the reasoning contained in the Harden opinion, and therefore find no error in the court's sentencing defendant to from forty to seventy-five years in prison.
We also reject defendant's claim that the trial court abused its discretion in sentencing. The sentencing judge properly exercised discretion as to the determination of the proper sentence and followed the procedural requirements for departure from the guidelines. We have reviewed the sentence imposed and find that it does not shock our conscience.
Affirmed.